Citation Nr: 1627277	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-43 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals of injury to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue in April 2013 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claim.  The AOJ obtained VA examination in May 2013 and provided the Veteran a supplemental statement of the case (SSOC) that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a hearing at the RO in March 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's residuals of injury to the left knee are manifested by subjective complaints of pain, stiffness, giving way, and swelling; objective findings reflect pain, tenderness to palpation, and motion limited to no worse than 120 degrees of flexion and 10 degrees of extension when pain on motion is considered.  No arthritis is present, and no instability has been shown on repeated testing.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for the Veteran's residuals of injury to the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In July 2009, the Veteran was issued VCAA notice pertaining to his claim for increase.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's lay statements, as well as post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA and performed in August 2009 and May 2013.  Such examination reports, when taken together, are thorough, addressing the Veteran's report of worsening symptomatology, and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran contends that his residuals of injury to the left knee are more disabling than reflected by the 10 percent disability rating currently assigned.   

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in August 2009 and May 2013, as well as records of the Veteran's ongoing treatment with VA treatment providers.  The Veteran has also testified before the undersigned Veterans Law Judge and has submitted multiple statements in support of his claim.  Records of the Veteran's treatment with VA treatment providers reflect that he was seen in September 2009 for left knee pain following a fall when his knee buckled as he stepped off a curb.  He was noted at that time to have a limping, "hesitant" gait and was prescribed a knee brace and given an injection.  Later treatment records show a listing of "arthralgia" in the left knee, but no further treatment for his knee pain is of record.  In addition, a 1993 private MRI study reflects that the Veteran complained of his knee "giving out" from time to time, leading to falls.  He was found to have a chronic ACL tear at that time.  At his hearing before the undersigned, the Veteran claimed that his left knee gave out frequently.  

At the August 2009 VA examination, the Veteran complained of pain in his left knee, as well as occasional instability and "giving out" that occurred approximately twice per year.  On physical examination, his gait was found to be normal, with tenderness and weakness in the left knee but no instability noted on testing.  Range-of-motion testing showed flexion to 120 degrees and extension to 10 degrees, with increased pain but no additional limitation on repetitive motion.  Radiological evaluation showed a normal knee.  The examiner diagnosed the Veteran with chronic left knee strain without radiographic changes.  The Veteran reported being employed full-time but having lost some days to his knee pain.  

Report of the May 2013 VA examination noted the Veteran's complaints of constant aching pain in his left knee, as well as flare-ups occurring two to three times per year that cause swelling and buckling in the knee.  He stated that he would wear an orthopedic knee brace during these periods.  Physical examination revealed no swelling or tenderness to palpation in the knee, and no laxity or instability was found on multiple tests of anterior, posterior, and medial-lateral instability, as well as on patellar subluxation/dislocation testing.  Range-of-motion testing found flexion to 120 degrees with full extension, no pain on motion, and no additional limitations on repetitive motion.  The Veteran reported that he had missed approximately three days of work due to knee problems during the prior year.  The examiner noted that x-ray of the Veteran's knee done at the August 2009 VA examination was normal and diagnosed left knee strain.  Regarding the December 1993 MRI study that showed chronic ACL tear, the examiner stated that MRI studies are "known for their errors in over diagnosing problems," which she opined would account for the "discrepancy" between the MRI's findings and those of both VA examiners on physical examination and instability testing.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 15 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Here, the medical evidence shows that the Veteran has complained of pain, stiffness, and giving way in his left knee.  Range-of-motion testing has showed him to have flexion to no worse than 120 degrees, and extension to no worse than 10 degrees, with pain on motion but no additional limitations on repetition.  The VA examination reports reflect the Veteran's reported history of pain, instability, swelling, and stiffness.  The Board notes in particular that at the August 2009 VA examination, the Veteran was found to have flexion measured to 120 degrees, with extension limited to 10 degrees with pain on motion.  At the May 2013 VA examination, the Veteran was found to have range of motion from 0 to 120 degrees with no pain, even on repetitive-motion testing.  No instability was found on testing at either examination.  

Upon review of the evidence, the Board finds that the evidence does not support a rating higher than 10 percent for the Veteran's residuals of injury to the left knee.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's left knee disability is so disabling as to approximate the level of impairment required for the assignment of a rating higher than 10 percent for flexion or extension of the knee.  As for instability, the Board acknowledges that the Veteran has reported feelings of "giving way" and episodes of his knee buckling and causing him to fall; however, extensive testing at both the August 2009 and the May 2013 VA examinations found the knee to be stable.  Further, even considering pain on motion, the Veteran's range of motion has been found to be no worse than extension to 10 degrees and flexion to 120 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination the Veteran has consistently had flexion of no worse than 120 degrees and extension to no worse than 10 degrees, with pain on motion only at the August 2009 VA examination.  Further, and despite the Veteran's reports, no instability has been noted at any examination.  Diagnostic Code 5260 provides that a 10 percent rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees.  Here, the Veteran's extension has been shown to be limited to no worse than 10 degrees, even when pain on motion is considered; thus, a higher rating under Diagnostic Code 5261 is not applicable.  As the Veteran has not been shown at any time to display limitation of flexion to 45 degrees, a separate or higher rating is similarly not applicable under Diagnostic Code 5260.  Further, a separate rating is not warranted under Diagnostic Code 5257, as no instability has been objectively shown at any time, including on specific stability testing at both August 2009 and May 2013 VA examinations.  In addition, despite the Veteran's contention at his hearing before the undersigned, no arthritis has been documented in his left knee, rendering a separate or higher rating under Diagnostic Codes 5003 and 5010 unavailable.  Thus, no separate or higher ratings are warranted for the Veteran's left knee disability.  See 38 CF.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

In this case, as noted above, examination reports reflect that, even when pain on motion is considered, the Veteran's range of motion has been limited to no worse than 10 degrees of extension and 120 degrees of flexion, neither of which warrants a rating higher than the 10 percent currently assigned.  Further, as noted above, the VA examiners considered the Veteran's contentions with regard to his occasional instability but found no instability or laxity of the left knee, including on repeated stability testing, at either examination.  The May 2013 VA examiner also specifically considered the 1993 MRI study showing an ACL tear but found it likely to have been an erroneous over-diagnosis, given the likelihood of such outcomes with MRI results and the discrepancy between the 1993 finding and the 2009 and 2013 VA examinations in which no instability or laxity could be demonstrated.  The Board has considered the Veteran's assertions in this regard, but does not find them as persuasive as the objective clinical findings.  Detailed testing, especially during the 2013 VA examination, was designed to detect instability and the results were uniformly normal.  Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, or instability have been so disabling-to include on repeated use or during flare-ups-to support assignment of a rating higher than 10 percent under any potentially applicable Diagnostic Code. 

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his residuals of injury to the left knee.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of this orthopedic disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board further finds that at no time during the period at issue has the Veteran's left knee disability been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's left knee disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that his symptoms are all specifically contemplated by the criteria discussed above.  Further, the Veteran remains employed on a full-time basis and reported at the most recent VA examination that he lost, at most, three days of work per year due to his left knee problems.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to address all the service-connected symptoms.  However, in this case, there is no indication that any symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  Accordingly, the Board concludes that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not claimed and there is nothing in the record to suggest that he is unemployable due solely to service-connected left knee disability or in combination with his service-connected back disability.  A basis for TDIU is not met or approximated.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's residuals of injury to the left knee warrants a disability rating no higher than the 10 percent currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for residuals of injury to the left knee is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


